         Case 1:17-cr-10373-MLW Document 196 Filed 01/25/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
                                               )
v.                                             )           Case No. 1:17 CR 10373
                                               )
CRISTIAN ALVAREZ HERNANDEZ,                    )
                                               )
                       Defendant               )


                                    JOINT STATUS REPORT


       The parties submit this Joint Status Report in response to the Court’s Order dated

November 25, 2020. Defense counsel have met by Zoom with Mr. Alvarez Hernandez multiple

times and are continuing to review the evidence with him. Defense counsel are aware of Mr.

Alvarez Hernandez’s letter to the Court dated December 28, 2020. Defense counsel have

explained to him the nature of the ex parte proceeding that occurred on November 24, 2020. Mr.

Alvarez Hernandez wishes for defense counsel to continue to represent him.

       As of now, Mr. Alvarez Hernandez plans to proceed to trial in this matter subject to

ongoing discussions with defense counsel. Defense counsel will follow-up and supplement

discovery requests submitted by prior counsel. Additionally, defense counsel continue to review

the evidence towards analyzing possible motions to suppress, dismiss, and other matters which

will require the attention of the Court. Defense counsel respectfully request an additional sixty

(60) days to report the status of the case to the Court.
        Case 1:17-cr-10373-MLW Document 196 Filed 01/25/21 Page 2 of 2




                                                    Respectfully Submitted
                                                    CRISTIAN ALVAREZ-HERNANDEZ,
                                                    By his attorneys,

                                                    /s/ Howard M. Cooper
                                                    Howard M. Cooper (BBO # 543842)
                                                    hcooper@toddweld.com
                                                    Michael R. DiStefano (BBO # 675615)
                                                    mdistefano@toddweld.com
                                                    Todd & Weld LLP
                                                    One Federal Street, 27th Floor
                                                    Boston, MA 02109
Dated: January 25, 2021                             T: 617-720-2626




                                CERTIFICATE OF SERVICE



       I, Howard M. Cooper, hereby certify that the foregoing document filed through the ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF).



                                             /s/ Howard M. Cooper

                                             Howard M. Cooper



Dated: January 25, 2021
